Citation Nr: 0023608	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. Corcoran and N. Morris


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1985 to 
July 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the VA Regional Office (RO) 
located in Phoenix, Arizona.


FINDING OF FACT

The appellant has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.


CONCLUSION OF LAW

The appellant's claim that the character of his discharge 
should not constitutes a bar to VA benefits is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
The appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release for certain offenses, 
include willful and persistent misconduct, is considered to 
have been under dishonorable conditions.  An exception is 
provided under that regulation if the discharge was because 
of a minor offense and service was otherwise honest, faithful 
and meritorious.  38 C.F.R. § 3.12(d)(4).  Additionally, a 
discharge under dishonorable conditions will not constitute a 
bar to benefits if the individual was insane at the time of 
the offense caused the discharge.  38 U.S.C.A. § 5303(b) 
(West 1991); 38 C.F.R. § 3.12(b) (1999).

The appellant has contended that he was subjected to in-
service incidents which were productive of severe mental 
stress and caused him to fear for his life and, at times, 
feel insane.  He specifically asserts that he was raped and 
sexually assaulted in service and that following these 
incidents he continued to be subjected to verbal harassment 
and death threats for the remainder of his military service.

In its October 1998 decision, the RO conceded that the 
appellant was physically and sexually assaulted in March 
1986; that the appellant was in fear of his life from the 
shipmates who assaulted him; and that he was only seventeen 
with an eighth grade education at the time of his four 
unauthorized absences from May to June 1986.  The RO then 
held that there were compelling circumstances which warranted 
his unauthorized absences from March to June 1986.  However, 
the RO noted that the appellant had violated Articles 91 and 
92 of the Uniform Code of Military Justice in June 1986 by 
willfully disobeying verbal and written orders from his 
commanding officer and by wearing civilian clothing while 
being on restricted status.  The RO also noted that three of 
the in-service offenses occurred prior to his assault in 
March 1986.  The RO then held that, regardless of the 
appellant's series of unauthorized absences, his behavior 
otherwise constituted willful and persistent misconduct.

In the instant case, the Board finds that the appellant's 
claim is well grounded.  As a general rule, a claimant's 
account of what occurred during service is presumed credible 
for the purpose of determining whether his claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, the appellant's 
testimony as to his in-service experiences is presumed 
credible.  The Board concludes that the appellant's testimony 
satisfies the requirements for a well-grounded claim in this 
case.

Adjudication of the appellant's claim does not end with the 
finding that the case is well grounded.  In determining that 
the appellant's claim is well grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, for the reasons stated below, 
the Board concludes that additional development is necessary 
in order to comply with this duty to assist.

VA has been put on notice of the existence of specific 
evidence that might be relevant to and probative of the 
appellant's claim.  The record contains signed authorizations 
for release of medical information (VA Forms 21-4142), 
executed by the appellant in October 1997 which show that he 
received psychiatric treatment at the Maricopa County 
Psychiatric Unit and the Community Care/Family Services 
Agency.  In a May 1998 statement, a readjustment counselor 
with the Vet Center in Phoenix, Arizona reported that she had 
counseled the appellant about issues which pertained to his 
military career.  In a May 1998 statement, J. Corcoran 
reported that the appellant had received treatment and 
counseling at a VA hospital in Phoenix, Arizona.  A VA Form 
21-4142 executed by the appellant in March 2000 shows that he 
received psychiatric treatment from J. Harrison Ph.D.

A review of the record does not disclose that any of these 
psychiatric records have been requested by the RO.  The Board 
finds that, while the RO has held that compelling 
circumstances warranted the appellant's unauthorized absences 
from March to June 1986, an attempt to obtain these 
psychiatric records should be made as they may shed light on 
the likelihood that the appellant's other in-service offenses 
were manifestations of a psychiatric disorder.  Moreover, the 
appellant's service medical records are not of record and 
should be obtained on remand.  Additionally, the appellant 
should again be requested to authorize VA to obtain medical 
records from Thomas Jefferson Hospital where the appellant 
was treated during service on March 4, 1986, following the 
assault.


ORDER

The appellant's claim of entitlement to recognition of his 
military service as honorable for VA purposes is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain complete service 
medical records for the appellant.

2.  The RO should request the appellant 
to identify all medical care providers 
who have treated him for a psychiatric 
disorder since his separation from 
service.  The RO should also request the 
appellant to provide VA authorization to 
obtain medical records from all non-VA 
sources, to include records of his 
treatment at the Thomas Jefferson 
University Hospital, Philadelphia, 
Pennsylvania, in March 1986.  After 
obtaining any necessary releases, the RO 
should also obtain copies of all post-
service private psychiatric treatment 
records, including any pertinent records 
from the Maricopa County Psychiatric 
Unit, the Community Care/Family Services 
Agency, the Vet Center and VA hospital in 
Phoenix, Arizona, and J. Harrison Ph.D.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed to ensure that it is responsive 
to and in complete compliance with the 
directives of this REMAND, and if it is 
not, the RO should take corrective 
action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue on appeal.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


